                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 ANDREW MOYNIHAN, et al.                        :            CIVIL ACTION
         Plaintiffs, pro se                     :
                                                :            NO. 18-4388
                 v.                             :
                                                :
 THE WEST CHESTER AREA                          :
 SCHOOL DISTRICT                                :
           Defendant                            :


                                          ORDER

        AND NOW, this 15th day of October 2019, upon consideration of Defendant’s motion for

judgment on the pleadings, [ECF 22], Plaintiffs’ response thereto, [ECF 23], and the allegations

in Plaintiffs’ complaint, [ECF 2], it is hereby ORDERED that, for the reasons set forth in the

accompanying Memorandum Opinion, this action is DISMISSED for lack of subject-matter

jurisdiction.




                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
